Hallinan, J.
Application for leave to serve an amended notice of claim so as to include a verification thereof.
The claimant alleges that he was injured on November 23, 1946. His attorney filed an unverified claim on January 23, 1947. It appears that the claimant was attending the funeral of a relative in Massachusetts and was not available to verify the claim. The City opposes this application on the ground that the claim was filed one day late; that the claimant’s last day to file was January 22, 1947, and not January 23, 1947. The question of whether the notice was properly and timely served is not before the court, as the claimant is not requesting an extension of time to serve the notice of claim. The cases cited by the city, which all pertain to the manner or timeliness of the service of the notice of claim, are therefore inapposite. ■
Subdivision 6 of section 50-e of the General Municipal Law provides that a mistake, omission, irregularity or defect in the notice of claim not pertaining to the manner or time of service thereof may be corrected. Under this section it has been held that a notice of claim may be amended to include a verification. (Miller v. City of New York, 187 Misc. 926.) The court is not *51determining whether this notice was served in a proper manner or in due time, but will permit the claimant to serve an amended notice as of January 23, 1947, so as to include a verification. Submit order.